Citation Nr: 1727174	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  06-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.  

3.  Entitlement to a rating in excess of 10 percent for residuals of frostbite of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and R.O.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  Jurisdiction of the claim resides with the Togus, Maine VARO.   

In June 2010, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) who is no longer employed by the Board.  In correspondence dated in August 2013, the Veteran was offered the opportunity to appear at another hearing if he so desired.  He did not respond to the letter and as such no further hearing is required.  

The Veteran's claims were remanded for additional development in August 2010 and January 2014.   

In the prior decisions, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  A November 2016 rating decision granted entitlement to a TDIU.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

With respect to the Veteran's thoracolumbar spine disability, the Veteran was initially assigned two separate ratings:  (1) a 0 percent rating for myofascial pain syndrome of the dorsal spine under Diagnostic Codes 5291-5295, and (2) a 10 percent rating under Diagnostic Codes 5010-5242 for a low back condition with traumatic arthritis.  See VA rating decisions, dated July 5, 1995, and November 21, 1997.  Service connection for spinal disabilities was initially granted prior to September 26, 2003.  On that date, VA revised the entire section of the rating schedule that addresses disabilities of the spine - including a renumbering of the diagnostic codes pertinent to back ratings.  Diagnostic Codes 5291 and 5295 are no longer part of the current rating schedule, and separate ratings are no longer available for the dorsal/thoracic spine and the lumbar spine.  Rather, the General Rating Formula for Diseases and Injuries of the Spine currently in place assigns ratings for the thoracolumbar spine, which includes the dorsal spine and the lumbar spine.  Because the Veteran filed his current claim after September 2003, only the new rating criteria are applicable to his claims.  Therefore, the Board has recharacterized the Veteran's back disability, as noted on the title page, and symptoms associated with both conditions must be considered when assigning this single rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Range of motion testing has not been shown to functionally limit the forward flexion of the Veteran's thoracolumbar spine to 60 degrees or less or shown to functionally limit the combined range of motion of the Veteran's thoracolumbar spine to 120 degrees or less; muscle spasm or guarding, as a result of the Veteran's service-connected thoracolumbar spine disability, has not been severe enough to result in an abnormal gait and abnormal spinal contour ankylosis of the lumbar spine has not been shown; the Veteran has not been shown to have any separate neurologic disability secondary to his thoracolumbar spine disability.  

2.  Range of motion testing does not reveal that the Veteran's left shoulder results in limitation of motion of the arm at shoulder level; the left shoulder disability is not manifested by impairment of the humerus or nonunion or dislocation of the clavicle or scapula.      

3.  The Veteran's residuals of frostbite of the right hand are manifested by arthralgia or other pain, numbness, or cold sensitivity.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2016).
 
2.  Criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5202-5203 (2016).

3.  Criteria for a rating in excess of 10 percent for f residuals of frostbite of the right hand are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7122 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The agency of original jurisdiction (AOJ) attempted to obtain the Veteran's Social Security Administration (SSA) disability records.  However, those records were not available.  

With regard to the service connection claims being decided herein, the Board remanded the claims to obtain any additional evidence and afford the Veteran VA examinations.  The AOJ obtained additional VA treatment records and the Veteran was afforded VA examinations.  Neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that during the course of the appeal, the Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Lumbar Spine

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his thoracolumbar spine disability in October 2004.  In an October 2005 rating decision, a 10 percent rating was continued for the low back and dorsal spine disabilities rating decision under Diagnostic Codes 5010-5242 (for the low back disability) and Diagnostic Codes (for the dorsal spine disability).  See 38 C.F.R. § 4.71a.  The Veteran disagreed with the ratings assigned, and this appeal ensued.  As noted, the rating criteria in effect for rating disabilities of the spine was revised and as such the Board will address both the lumbar and thoracic/dorsal spine pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that voluminous medical evidence is associated with the claims file.  The Board will discuss only that evidence which is pertinent to the issue on appeal.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1). 

As will be discussed, the evidence of record does not show that the Veteran has experienced any incapacitating episodes of intervertebral disc syndrome.  The Veteran did not report any such episodes at the relevant VA examinations conducted during the appeal.  Moreover, the Veteran has not been shown to have been prescribed any bed rest to treat his back during the course of his appeal.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's thoraclumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.


The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  Id.

A review of the relevant VA outpatient treatment reports of record reflects that the Veteran was seen for reports of low back pain during the relevant appeal period.  At the times he reported back pain, he was noted to have good range of motion.  

At a VA examination in July 2004, the Veteran reported low back pain radiating up to his neck and shoulders.  Physical examination revealed that the Veteran had tenderness in the paraspinal muscles of the dorsal and lumbar spine.  The Veteran attempted to perform range of motion testing but the examiner noted that the Veteran was not cooperative and flexed his spine to only 30 degrees and refused to flex further due to pain.  He had right and left lateral flexion from 0 to 10 degrees to avoid pain.  X-rays of the lumbar spine revealed minimal disc space narrowing at L5-S1 with prominent spurring.  The examiner diagnosed the Veteran with a history of traumatic arthritis of the lumbar spine with mild symptomatology.  The examiner noted that the Veteran had tenderness and muscle spasm of the dorsal spine.  However, while there was limited motion of the dorsal spine, the examiner indicated that the Veteran did not cooperate for an adequate range of motion examination.  

At an April 2009 VA examination, the Veteran reported low back pain which radiates to his neck and shoulders.  The Veteran noted that his back pain is well controlled as long as he restricts his activities and limits repetitive motion.  He denied paresthesias and radiation.  The Veteran denied urinary and fecal incontinence.  The examiner noted that there were no incapacitating episodes of spine disease.  The Veteran reported that he used a cane for ambulation but the examiner noted no cane at the examination.  Physical examination of the spine revealed normal posture.  There was no lumbar lordosis or reverse lordosis, kyphosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, or weakness of the thoracic sacrospinalis; tenderness was noted.  Muscle spasm, localized tenderness, or guarding was not severe enough to result in abnormal gait or abnormal spinal contour.  Detailed motor and sensory examination was normal.  Range of motion testing revealed flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain with repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays of the lumbar spine revealed degenerative changes of the lumbar spine.  The examiner noted that the Veteran was not employed and reported that he was unable to pass physicals to get a job due to asthma and his lumbar spine.  

At a September 2010 VA examination, the Veteran reported that he has low back pain which has progressively worsened.  The Veteran denied urinary and fecal incontinence.  Physical examination of the spine revealed normal posture.  There was no lumbar lordosis or reverse lordosis, kyphosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, or weakness of the thoracic sacrospinalis; tenderness was noted.  Detailed motor and sensory examination was normal.  Range of motion testing revealed flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain following repetitive motion but no additional limitation after three repetition of range of motion.  Following a review of X-rays, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and dorsal myofascial pain.  The examiner noted that the Veteran's lumbar spine disability resulted in pain with regard to the effects on his usual occupation. 

The Veteran was afforded VA examinations for his orthopedic disabilities in December 2016.  However, the Veteran was involved in a motor vehicle accident in May 2016 and suffered a cervical spine injury and is unable to walk or use his feet and has left arm atrophy.  As such, he could not perform any range of motion tests of his lumbar spine.  Based on a review of the claims file, the examiner noted that the Veteran had mild decreased range of motion at his last VA examination in 2009 and he did not believe that there was much of a change from the last VA examination in 2009 until the automobile accident.     

The Board finds that the Veteran's thoracolumbar spine disability does not warrant a rating in excess of 10 percent at any time during the relevant appeal period. 

As described, during the course of his appeal, the Veteran's forward flexion has not been shown to be limited to 60 degrees.  As noted, the Veteran demonstrated no less than 90 degrees of flexion at the examinations of record at which times he put forth effort.  The Board acknowledges that the Veteran's flexion was limited to 30 degrees at the July 2004 VA examination.  However, the VA examiner specifically indicated that the range of motion findings were not representative of the Veteran's capabilities at that time.  At the examinations where the Veteran put forth effort, the combined range of motion of the thoracolumbar spine was not been shown to be limited to anywhere near 120 degrees.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of the range of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).   Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.   Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, at no time was pain found to cause functional limitation to the point that a rating in excess of 10 percent would be warranted.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  At the VA examinations of record where the Veteran put forth effort and when range of motion testing could be accomplished, while pain was noted, no additional functional limitations were reported.  As such, while pain was noted at times, forward flexion would consistently have exceeded 60 degrees and the combined ranges of motion would still have consistently exceeded 120 degrees, even in spite of the pain. 

The evidence of record also fails to show that the Veteran had either muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  As such, a rating in excess of 10 percent is not warranted based on either muscle spasm or guarding.

There has also been no evidence or allegation that the Veteran has ankylosis in his lumbar spine.

The regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Here, with regard to urinary and fecal incontinence, the Veteran has not asserted nor does the evidence show any evidence of any of these problems.  Additionally, sensory and motor testing was normal at the examinations of record.  Moreover, none of the examiners of record diagnoses a specific neurologic disability as a result of the Veteran's thoracolumbar spine disability.  As such, the Board concludes that a separate neurologic rating is not appropriate at this time.  

As discussed above, the evidence of record does not support a schedular rating in excess of 10 percent for the Veteran's thoracolumbar spine disability, and to this end, the Veteran's claim is denied.

Left Shoulder

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his left shoulder disability in October 2004.  In an October 2005 rating decision, a 10 percent rating was continued for a left shoulder disability pursuant to Diagnostic Codes 5202-5203.  See 38 C.F.R. § 4.71a.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

The Board notes that voluminous medical evidence is associated with the claims file.  The Board will discuss only that evidence which is pertinent to the issue on appeal.

Under Diagnostic Code 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity; a 30 percent rating is assigned for marked deformity.  A 30 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and an 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or for nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5201 pertains to limitation of motion of the arm and provides that a 20 percent rating is warranted for limitation of motion of the dominant or non-dominant arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the dominant arm midway between side and shoulder level.  A 40 percent rating is appropriate for limitation of motion of the dominant arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward elevation of a shoulder (flexion) and normal abduction is to 180 degrees. Normal internal and external rotation is to 90 degrees. 38 C.F.R. § 4.71, Plate 1 (2016).

At a VA examination in July 2004, the Veteran reported intermittent left shoulder pain worse with overhead activity.  Physical examination of the left shoulder revealed tenderness in the axillary and clavicular area.  Forward flexion was from 0 to 180 degrees, abduction from 0 to 90 degrees, external rotation from 0 to 45 degrees, and internal rotation from 0 to 50 degrees.  The examiner diagnosed the Veteran with a shoulder condition with mild symptomatology.  

At a VA examination in August 2009, the Veteran reported daily pain and popping in his left shoulder worse with overhead activities.  The Veteran denied deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or other symptoms of inflammation.  He endorsed pain and stiffness with mild flare-ups of joint disease weekly precipitated by overhead activity and overuse.  Range of motion testing of the left shoulder revealed flexion from 0 to 140 degrees, abduction from 0 to 150 degrees, internal and external rotation from 0 to 90 degrees with objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays of the left shoulder revealed degenerative changes.  The examiner noted that the Veteran was unemployed.    

At a September 2010 VA examination, the Veteran reported left shoulder pain and popping worse with overhead activities.  He reported that he is left hand dominant.  The Veteran denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms or inflammation.  The Veteran endorsed pain.  Range of motion testing of the left shoulder revealed flexion from 0 to 150 degrees, abduction from 0 to 150 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  X-rays of the left shoulder revealed degenerative changes.  The examiner indicated that the Veteran was not employed.  

At a December 2016 VA examination, the Veteran was diagnosed with left shoulder impingement syndrome as of 2016.  The examiner noted that the Veteran had a dislocation of the left shoulder in service.  However, the Veteran was involved in a motor vehicle accident earlier in 2016 and underwent a left shoulder arthroscopy with subacromial decompression, distal clavicle excision, and biceps tenotomy.  Consequently, the examiner noted that the Veteran's left shoulder motion was currently very much restricted.  Range of motion testing of the left shoulder revealed flexion from 0 to 30 degrees, abduction from 0 to 30 degrees, external rotation from 0 to 15 degrees, and internal rotation from 0 to 45 degrees.  The examiner reported that the Veteran's pain caused functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of range of motion after three repetitions.  The Veteran was noted to have muscle atrophy due to a recent spinal cord injury status post fusion.  There was no ankylosis of the left shoulder.   With regard to Correia, the examiner noted that the Veteran had pain in both shoulders with range of motion testing and pain in the left shoulder in non-weight bearing.  Finally, the examiner noted that the Veteran's right shoulder was not undamaged as it had the same limitation of motion likely due to the Veteran's spinal cord injury.        

In a January 2017 addendum opinion, the December 2016 VA examiner opined that the Veteran was afforded a VA examination in April 2009 at which time there was only mild decreased range of motion.  Following a review of the claims file, the examiner opined that he did not believe that there was much of a change in the left shoulder prior to the 2016 automobile accident.  

As an initial matter, the Board notes that the evidence of record shows that the Veteran is left-handed.  Therefore, for rating purposes, his left shoulder is considered his major or dominant extremity.  38 C.F.R. § 4.69 (2016). 

The Board finds that the Veteran's left shoulder disability does not warrant a rating in excess of 10 percent at any time during the relevant time period on appeal. 

The objective medical evidence of record reveals that prior to his 2016 motor vehicle accident, the Veteran at times had some limitation of motion of his left shoulder, with pain.  However, there is no evidence to indicate that there was limitation of motion of the arm to shoulder level at any time during the relevant time period at issue prior to his motor vehicle accident.  With regard to Diagnostic Codes 5202, there is no evidence that the Veteran had malunion of the humerus with moderate deformity or recurrent dislocation of the scapulohumeral joint.  With regard to Diagnostic Code 5203, the evidence as reported above does not reflect that the Veteran had malunion, nonunion, or dislocation of the clavicle or scapula.   Accordingly, the Veteran is not entitled to a rating in excess of 10 percent at any time during the relevant time period on appeal.  The Board acknowledges the most recent VA examination which reflects severely restricted range of motion of the left shoulder.  However, these findings are related to a motor vehicle accident incurred in 2016 and are unrelated to the service-connected left shoulder disability incurred in service.  The December 2016 VA examiner noted that there was no medical evidence of a deterioration of the left should prior to the motor vehicle accident.  

The Board has also considered other diagnostic codes for possible application. However, the evidence of record does not indicate ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2016).  Thus, the Veteran is not entitled to an increased rating under any other diagnostic code.  

The evidence of record shows reports of pain on use.  However, there was no evidence of fatigue, weakness, lack of endurance, instability, or incoordination on examinations.  Moreover, at the VA examinations conducted prior to the 2016 motor vehicle accident, the examiners specifically indicated that there was no evidence of any additional loss of motion on repetition.  Those findings do not suggest that any functional impairment caused by more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse equated to what is necessary for the award of a compensable rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202 (1995).

As discussed above, the evidence of record does not support a schedular rating in excess of 10 percent for the Veteran's left shoulder disability, and to this end, the Veteran's claim is denied.

Frostbite Residuals - Right Hand

For historical purposes, the Veteran submitted a claim of entitlement to an increased rating for his frostbite residuals in October 2004.  In an October 2005 rating decision, a 10 percent rating was continued for the right hand disability pursuant to Diagnostic Code 7122.  See 38 C.F.R. § 4.104.

When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia, a 10 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 20 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 30 percent disability evaluation is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122.  Note 2 directs VA to evaluate each affected part separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26. 

Disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, et cetera, should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.

At a VA general medical examination in July 2004, the Veteran reported pain in the right hand worse in cold weather and rain.  Physical examination of the hands revealed no evidence of scars or onychomycosis or any other changes of the vessels or skin.  The examiner diagnosed the Veteran with cold injury residuals with minimal symptomatology.  

At a VA cold injury protocol examination in July 2004, the Veteran denied any symptoms associated with cold weather injury.  There was no amputation or debridements.  He denied cold sensitivity and numbness, sweating, or skin peeling of the hand.  He denied chronic pain, recurrent fungal infections, or open lesions.  The examiner noted a deformed fingernail on the right index finger.  There was no change in skin color or skin thickness.  The examiner assessed the Veteran with cold weather injury to the hand without residuals.  

At a VA cold injury protocol examination in April 2009, the Veteran reported intermittent pain, numbness, and tingling of the hand.  The Veteran denied tissue loss, a history of Raynaud's phenomenon, hyperhidrosis, pain, a history of abnormal color, skin breakdown or ulceration, a history of nail abnormalities, and change in skin thickness.   Physical examination revealed that there were no skin changes which could be associated with a history of prior cold injury.  Skin thickness, texture, color, temperature, hair growth on hands, and callouses on palms were normal in appearance.  The examiner assessed the Veteran with a normal examination.  The examiner indicated that the cold injury residuals had no effect on the Veteran's usual daily activities and no functional impact.  

At a September 2010 VA examination of his right hand, the Veteran denied amputations related to the cold injury, a history of tissue loss, a history of Raynaud's phenomenon, hyperhidrosis, weakness, muscle cramps after use, recurrent fungal infections, numbness, abnormal color, skin breakdown or ulceration, a history of nail abnormalities, or arthritis.  The Veteran endorsed moderate cold sensitivity and mild tingling of the right hand.  Physical examination of the right hand revealed normal color, skin thickness, skin temperature, skin moisture, skin texture, and hair growth.  There was no fungus, callus formation, infection, or ulceration.  X-rays of the right hand revealed minimal deformity of the tip of the distal fifth phalanx and no other significant abnormality.  The examiner indicated that no residual frostbite was found and noted that the frostbite residuals had no effect on the Veteran's usual occupation.    

At a December 2016 VA examination, the Veteran reported burning pain in his right hand.  X-rays of the right hand were reported to be normal.  Physical examination revealed a report of cold sensitivity of the right hand.  There was no arthralgia or other pain, no color changes, no hyperhidrosis, no numbness, no tissue loss, no locally impaired sensation, and no nail abnormalities.  The examiner noted that the Veteran's left hand was deformed due to a cervical spine procedure but the right hand was not deformed.  

The Board finds that the Veteran's right hand disability does not warrant a rating in excess of 10 percent at any time during the relevant time period on appeal. 

The evidence as reported above does not reflect that the Veteran's cold injury residuals of the right hand were manifested by pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  The relevant medical evidence of record reflects that there has not been any reported nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities at the examinations of record.  

The Board has also considered other diagnostic codes for possible application. However, the cold injury residuals are most appropriately rated under the Diagnostic Code presently assigned. 
 
As such, the Veteran does not warrant a rating in excess of 10 percent at any time during the relevant appeal period at issue.  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that referral for extraschedular consideration is not warranted in this case.  The evidence of record does not reflect that the Veteran's service-connected thoracolumbar spine disability, left shoulder disability, or residuals of frostbite of the right hand are not adequately contemplated by the available schedular ratings or that the disabilities present an exceptional or unusual picture with such related factors as marked interfere with the Veteran's employment or frequent periods of hospitalization.  None of the examiners of record have indicated that the Veteran's service-connected thoracolumbar spine disability, left shoulder disability, or residuals of frostbite of the right hand markedly interfered with his employment.  Moreover, the service-connected thoracolumbar spine disability, left shoulder disability, and residuals of frostbite of the right hand have not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's disabilities are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability is denied.  

Entitlement to a rating in excess of 10 percent for a left shoulder disability is denied.  

Entitlement to a rating in excess of 10 percent for residuals of frostbite of the right hand is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


